DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 and 9
Cancelled: None  
Added: None 
Therefore Claims 1 – 15 are now pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new search was conducted and new prior art (Choe et al., US Publication 2012/0184247 A1) was found and will be used to reject the newly amended claim limitations. Please see below.

Allowable Subject Matter
Claims 9 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
Claim 9: “-3-Serial No: 17/058,733Docket No: 4700-1-323Reply to Office Action of: October 5, 2021Amendment Dated: November 30, 2021brings, into focus, a first sub-region which is a sub-region displaying a second application other than a first application among the plurality of applications, based on dragging an object that is inside main region to inside of the first sub- region, and increases a size of the first sub-region in response to dragging the object that is inside the main region to the inside of the first sub-region to display the first sub-region as an expanded first sub-region with a predetermined size, and the in-focused first sub-region being a region in a pointed state based on dragging the object that is inside the main region to the inside of the first sub-region.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US Publication 2013/0120295 A1 in view of Choe et al., US Publication 2012/0184247 A1 in further view of Jeon et al., US Publication 2019/0026064 A1.

With regards to Claim 1, Kim discloses: An electronic device (FIG 2, tablet computer) comprising: 
a display (FIG 1, 190 – touch screen); and 
a processor (110 – controller) operationally connected with the display (190) to control the display (Paragraph [0064]), wherein the processor (110): 
displays, on a main region (FIG 7B, 240), a first execution screen (window 1) corresponding to a first application (FIG 7A, 235a) among a plurality of applications (235a – 235c), on the main region (FIG 16, clearly shows this feature); 
displays a second execution screen (FIG 7B, 250 & 260) corresponding to a second application (235b & 235c) among the plurality of applications (235a – 235c), on a first sub-region (250) among a plurality of sub-regions (250 & 260 – different sub regions) displaying execution screens (window 2) corresponding to the plurality of applications (235b & 235c) other than the first application (235a); and 
 
Kim fails to explicitly disclose: increases a size of the first sub-region based on receiving a message to the second application to display the increased first sub-region as an expanded first sub-region, 
the increasing of the size of the first sub-region to a predetermined size causing the first sub-region to overlap at least a portion of the main region or at least a portion of a second sub-region which is a sub-region other than the first sub-region, and the expanded first sub-region being visually displayed as an upper layer than the main region and the second sub-region.
Choe discloses: increases a size of the first sub-region (FIG 26, 11) based on receiving a message to the second application to display the increased first sub-region as an expanded first sub-region (Paragraph [0198 – 0200]), the increasing of the size of the first sub-region (FIG 26, 11) to a predetermined size (Paragraph [0198 – 0200]),
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of increases a size of the first sub-region based on receiving a message to the second application to display the increased first sub-region as an expanded first sub-region, the increasing of 
The motivation for doing this would have been in order to enabling a user to easily and efficiently control an electronic device (Choe’s invention Paragraph [0211])
Jeon discloses: the increasing of the size of the first sub-region (FIG 6B, 621) to a predetermined size causing the first sub-region (621) to overlap at least a portion of the main region (622) or at least a portion of a second sub-region (623) which is a sub-region (623) other than the first sub-region (621), and the expanded first sub-region (621) being visually displayed (FIG 6B, shows this feature) as an upper layer than the main region (622) and the second sub-region (623; Paragraph [0104 – 0106]).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of the increasing of the size of the first sub-region causing the first sub-region to overlap at least a portion of the main region or at least a portion of a second sub-region which is a sub-region other than the first sub-region, and the expanded first sub-region being visually displayed as an upper layer than the main region and the second sub-region in Kim’s invention as taught by Jeon’s invention.
The motivation for doing this would have been in order to providing the images with proper qualities to a user based on the display state (Jeon’s invention Paragraph [0010]).

With regards to Claim 2, Kim discloses: wherein a size of the expanded first sub-region (FIG 16B, 250) is larger than a size of the second sub-region (272) and smaller than that of the main region (240).  

With regards to Claim 3, Kim discloses: wherein the51WO 2020/017743PCT/KR2019/005127 plurality of sub-regions (250 & 260) are disposed adjacent to a first edge (270) formed in a first direction (Y-axis) among edges of the main region (240), and the first sub-region (250) and the second sub-region (260) are divided by a second edge (272) formed in a second direction (X-axis) perpendicular to the first direction (Y-axis).  

With regards to Claim 7, Kim discloses: wherein the expanded first sub-region (FIG 16B, 250) is set by moving an object (272 – boundary line) disposed on the display to the first sub-region (Paragraph [0195]).  

With regards to Claim 8, Kim discloses: wherein the first sub-region (FIG 16B, 250): further includes a drag portion disposed inside the display after being brought into focus (FIG 16B), and has an enlarged size based on a drag input to at least a portion of the drag portion (FIG 16B, shows the drag and the enlarge size).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US Publication 2013/0120295 A1 in view of Jeon et al., US Publication 2019/0026064 A1 in further view of Han et al., US Publication 2014/0337793 A1 in further view of Kim et al., US Publication 2010/0182265 A1 (hereinafter Kim2010).

With regards to Claim 4, Han discloses: and the expanded first sub-region (111-1) is formed to cross a second boundary line (lines between 111-3 & 111-4 & 111-5) to expand toward a main region (111-2), the second boundary line (lines between 111-3 & 111-4) being a boundary line between the main region (111-2) and the second sub-region (111-3 – 111-5).  
Kim and Han fails to disclose: wherein the display is folded along a first boundary line across an interior of the main region,
Kim2010 discloses: wherein the display is folded along a first boundary line across an interior of the main region (FIGS 4 & 7, 110, show the folding line of the display which separates it into two parts 110 & 120), 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the display is folded along a first boundary line across an interior of the main region in Kim’s modified invention as taught by Kim2010’s invention.
The motivation for doing this would have been so that the user can manipulate the mobile terminal in much easier and intuitive manner (Kim2010 Paragraph [0011]). 

Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US Publication 2013/0120295 A1 in view of Jeon et al., US Publication 2019/0026064 A1 in further view of Han et al., US Publication 2014/0337793 A1 in further view of Kim et al., US Publication 2014/0189566 A1 (hereinafter Kim2014).

With regards to Claim 5, Kim fails to disclose: wherein the expanded first sub-region is moved such that the expanded first sub-region is not overlapped with an input means if the input means is displayed on the display.  
Kim2014 discloses: wherein the expanded first sub-region (FIG 8, B) is moved such that the expanded first sub-region (B) is not overlapped with an input means (keyboard) if the input means is displayed on the display (FIG 8 and Paragraph [0086 – 0091]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the expanded first sub-region is moved such that the expanded first sub-region is not overlapped with an input means if the input means is displayed on the display in Kim’s modified invention as taught by Kim2014’s invention.
The motivation for doing this would have been so that the user can manipulate the mobile terminal in much easier and intuitive manner. 

With regards to Claim 6, Kim2014 discloses: wherein a disposition relationship of the main region (FIG 7, A), the first sub-region (FIG 7, B), and the second sub-region (Paragraph [0085] – teaches of two or more screen, hereinafter C) is adjusted at least partially such that the main region (A), the first sub-region (B), and the second sub-region (C) are not overlapped with an input means (keyboard) if the input means is displayed on the display (Paragraph [0082 – 0085]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625